UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1521



CLARENCE E. BROWN,

                                                        Petitioner,

          versus


DOMINION COAL CORPORATION; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                       Respondents.


On Petition for Review of an Order of the Benefits Review Board.
(02-0646-BLA; 99-BLA-1180)


Submitted:   October 20, 2003             Decided:   March 23, 2004


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence E. Brown, Petitioner Pro Se. Ronald Eugene Gilbertson,
BELL, BOYD & LLOYD, Washington, D.C.; Michelle Seyman Gerdano,
Patricia May Nece, Christian P. Barber, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Clarence E. Brown seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-45

(2000).     Our review of the record discloses that the Board’s

decision    is   based    upon   substantial   evidence   and   is   without

reversible error.        Accordingly, we affirm on the reasoning of the

Board.     See Brown v. Dominion Coal Corp., No. 02-0646-BLA (BRB

Mar. 19, 2003).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                     AFFIRMED




                                    - 2 -